Exhibit PROMISSORY NOTE (Unsecured) $1,089,685 March 12, 2010 FOR VALUE RECEIVED, the undersigned, Gulf United Energy, Inc., a Nevada corporation (“Maker”), hereby unconditionally promises to pay to the order of James Askew (“Payee”), at 3 Riverway, 18th Floor, Houston, Texas, 77056, or at such other address given to Maker by Payee, the principal sum of ONE MILLION EIGHTY NINE THOUSAND SIX HUNDRED EIGHTY FIVE AND NO/100 DOLLARS ($1,089,685), in lawful money of the United States of America, together with interest on the unpaid principal balance at the rate of 10% per annum. Accrued interest shall be payable on
